Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0246943 (Kaufman).
For claim 1, Kaufman teaches a method comprising: steering a pulsed laser beam (fig. 16, 5 and 6, [0061] and [0139]) to form a pattern of stationary dots on an object ([0153]-[0154]), the pulsed laser beam having a periodicity determined based at least in part on a maximum allowable spacing of the pattern of stationary dots and on a maximum angular velocity at which the pulsed laser beam can be steered ([0154]-[0155]), wherein a pulse width of the pulsed laser beam and a pulse peak power of the pulsed laser beam are based at least in part on the determined periodicity and on laser safety requirements ([0139]); and storing the periodicity ([0152]).
For claim 7, Kaufman teaches a device comprising: a laser operable to produce a pulsed laser beam (fig. 16, 1P); a beam-steering system operable to steer the pulsed laser beam onto an object (fig. 16, 5 and 6); and one or more processors operable to control the laser and the beam-steering system ([0152], computer 200’) to form the pulsed laser beam into a pattern of stationary dots on the object, the pulsed laser beam having a periodicity determined based at least in part on a maximum allowable spacing of the pattern of stationary dots and on a maximum angular velocity at which the pulsed laser beam can be steered ([0153]-[0155]), the pulsed laser beam having a pulse width and a pulse peak power of the pulsed laser beam determined based at least in part on the determined periodicity and on laser safety requirements ([0139]).
For claim 12, Kaufman teaches a reflective target ([0144], object of scanning); and an optical detector operable to detect reflected laser light (fig. 16, 10, [0144]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0246943 (Kaufman).
For claim 2, the embodiment of figure 16 in Kaufman does not teach steering a continuous-wave (cw) laser beam to form a pattern on the object, a power of the emitted laser beam based at least in part on the laser safety requirements.
However, the embodiment of figures 1-15 in Kaufman teaches steering a continuous-wave (cw) laser beam (fig. 1, 1, [0061]) to form a pattern on the object (fig. 5, 105), a power of the emitted laser beam based at least in part on the laser safety requirements ([0061] class IIIa). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of figures 1-15 with the method of figure 16 in Kaufman in order to have a redundant system in case one failed or to allow for multiple patterns to be projected simultaneously.
For claim 8, the embodiment of fig. 16 in Kaufman does not teach the laser is further operable to produce a continuous-wave (cw) laser beam having an emitted power, the emitted power based at least in part on the laser safety requirements; and the beam-steering system is further operable to steer the cw laser beam onto the object to form a first pattern on the object.
However, the embodiment of figures 1-15 in Kaufman teaches the laser is operable to produce a continuous-wave (cw) laser beam having an emitted power (fig. 1, 1, [0061]), the emitted power based at least in part on the laser safety requirements ([0061] class IIIa); and the beam-steering system is further operable to steer the cw laser beam onto the object to form a first pattern on the object (fig. 5, 105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cw projector of figures 1-15 with the pulsed projector of figure 16 in Kaufman in order to have a redundant system in case one failed or to allow for multiple patterns to be projected simultaneously.
For claim 13, the embodiment of fig. 16 does not teach the laser is further operable to produce a continuous-wave (cw) laser beam; the beam-steering system is further operable to steer the cw laser beam onto the object to form a first pattern on the object; and the one or more processors are further operable to determine that laser light detected by the optical detector has been reflected by the reflective target and, in response, causing the laser to emit the cw laser beam and further causing the beam- steering system to steer the emitted cw laser beam into a segment of light on the reflective target. 
However, the embodiment of figures 1-15 teach the laser is operable to produce a continuous-wave (cw) laser beam (fig. 1, 1); the beam-steering system (fig. 1, 5 and 6) is further operable to steer the cw laser beam onto the object to form a first pattern on the object (fig. 9, [0104]); and the one or more processors are further operable to determine that laser light detected by the optical detector has been reflected by the reflective target and, ([0106]) in response, causing the laser to emit the cw laser beam and further causing the beam-steering system to steer the emitted cw laser beam into a segment of light on the reflective target (fig. 10, [0108]) in order to “buck into” the objects coordinate system ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cw projector of figures 1-15 with the pulsed projector of figure 16 in Kaufman in order to buck into the objects coordinate system as well as providing a redundant system in case one failed.
For claim 14, Kaufman teaches the one or more processors are further operable to determine that the cw laser beam, when reflected from the reflective target and detected by the optical detector, has a second pattern (fig. 10), the one or more processors taking a further action based on the determined second pattern ([0134], project glowing template).
For claim 15, Kaufman teaches after bucking in, the further action includes steering the pulsed laser beam to form a third pattern of stationary dots on the object, the third pattern ([0153]-[0154]). The combination does not explicitly teach the third pattern covering a smaller area than the first pattern. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal sizes for the patterns in order to buck into the objects coordinates and provide the appropriate template depending on the location and size of the features used to buck into the system and the size of the template required to be projected on the object.
Claims 3-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0246943 (Kaufman) in view of US 2019/0115710 (Miller).
For claim 3-4, Kaufman does not teach shutting off projection of laser light in response to detecting with an optical detector a condition indicating that the emitted laser pulse energy has exceeded a laser safety limit. However, Miller teaches shutting off projection of laser light in response to detecting with an optical detector a condition indicating that the emitted laser pulse energy has exceeded a laser safety limit in order to maintain eye-safety ([0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shut off the laser of Kaufman as taught by Miller in order to maintain eye-safety.
	For claim 9-10, Kaufman teaches all functions of control are performed by the processor ([0152]). Kaufman does not teach the one or more processors are further operable to shut off the projection of laser light in response to detecting with an optical detector a condition indicating that the emitted laser pulse energy has exceeded a laser safety limit. However, Miller teaches shutting off projection of laser light in response to detecting with an optical detector a condition indicating that the emitted laser pulse energy has exceeded a laser safety limit in order to maintain eye-safety ([0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the controlling processor to shut off the laser of Kaufman as taught by Miller in order to maintain eye-safety.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0246943 (Kaufman) in view of US 2019/0115710 (Miller) and further in view of US 6,547,397 (‘397).
For claim 11, the previous combination does not teach the one or more processors are further operable to steer the pulsed laser beam to form a second pattern of stationary dots on the object, the second pattern covering a smaller area than the first pattern. However, (‘397) teaches projecting different layers on an object forming a second pattern on the object (col. 14, l. 53-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor project a second pattern of stationary dots on the object in the previous combination in order to provide the appropriate layer for the part as taught by 397. While the combination does not explicitly teach the second pattern covering a smaller area than the first pattern, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal size of the second pattern including a size smaller than the first, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. The second pattern may require a smaller size than the first pattern if the region of interest  of the second sublayer is smaller than that of the first sublayer.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art cited in the rejections above does not teach the additional limitation of claims 5 and 6. There is no clear suggestion or motivation to modify the prior art to meet the additional limitation of claims 5 and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0368939 teaches lasers operated in cw or pulse have different safety standards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828